DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 2, 4, 7, 8, 10, 11, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0059055 (hereinafter “Murali”), in view of U.S. Publication No. 2019/0191373 (hereinafter “Mudulodu”), in further view of U.S. Publication No. 2019/0356520 (hereinafter “Silverman”), and alternatively, in further view of U.S. Publication No. 2018/0083747 (hereinafter “Doan”).

Regarding claims 1 and 11: Murali teaches an early power down receiver (See, e.g., [0029]) comprising: 
an RF front end comprising a variable gain amplifier (VGA) coupled to incoming wireless packets, the RF front end producing a baseband output; an analog to digital converter (ADC) coupled to the baseband output, the ADC outputting digitized samples (See, e.g., figures 7, 9, and [0073]; note front end 960 comprises VGA 906 and ADC(s) 918 and/or 920); 
a controller coupled to [a memory] and to the digitized samples, the controller estimating a value during a preamble interval; the controller configured to generate a comparison value; and, the RF front end, ADC, and controller powering down if the comparison value exceeds a threshold (See, e.g., [0026] and [0029]-[0032]; note correlation, matching, and/or threshold comparison during preamble interval(s)).
Murali teaches associating received values with previous values (See, e.g., [0055]), CFO estimation (See, e.g., [0054]), and recognizing receive events from multiple access points (See, e.g., [0064]). Whereas Murali generally discusses CFO estimation, Murali does not explicitly state saving and/or implementing CFO values for the early power-down, and thus does not explicitly state “a center frequency offset (CFO) controller coupled to [a] CFO table and to the digitized samples, the CFO controller estimating a CFO value during a preamble interval.”
However, Mudulodu teaches a system that overlaps many of the teachings or Murali (See, e.g., [0053] and [0065]; note receiver circuitry and preamble detection for WLAN packets). Mudulodu also teaches the storage and processing of obtained CFO values (See, e.g., [0060], [0065], and/or [0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Mudulodu, such as the circuitry and/or processing functionality, within the system of Murali, in order to improve center frequency offset correction, identify future beacons, and/or associate implemented device channels with respect to interference.
Murali modified by Mudulodu may teach or imply a “CFO table” (by virtue of CFO value storage). However, Murali modified by Mudulodu fails to explicitly state “a Center Frequency Offset (CFO) table containing an association between an access point (AP) and an AP CFO value from a previous receive event of a packet from an associated access point,” wherein “the CFO controller [is] configured to generate [the] comparison value between an estimated CFO value with the AP CFO value from the CFO table.” Nevertheless, these functions are taught by Silverman (See, e.g., figures 1, 2, [0021], [0025], [0074], and/or [0075]; note a profile database includes CFO parameters of remote devices; device comparison indicates a match based on CFO value tolerances). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Silverman, such as the profiling and comparison functionality, within the system of Murali modified by Mudulodu, in order to identify devices and improve interference recognition (See Silverman [0025]. See also Murali [0029] and [0064]; note intention for powering down in high interference conditions).
It should be noted that the profiling of remote devices within Silverman is discussed as employed at an access point and/or management entity. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate these profiling functions into the receiver of Murali modified by Mudulodu in order to capitalize on consistent characteristics of devices remote to the receiver.
Alternatively, Doan teaches a system similar to Silverman (See, e.g., [0165]-[0171]; note CFO value threshold comparisons) wherein the functionality is applied at the STA (See, e.g., [0167]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Doan, such as STA implementation and/or comparison functionality, within the system of Murali modified by Mudulodu and Silverman, in order to identify devices and improve interference recognition at a STA.
The rationale set forth above regarding the receiver of claim 1 is applicable to the process of claim 11.

Regarding claim 2: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the RF front end VGA output is coupled to a quadrature mixer which generates quadrature baseband signals by mixing with a quadrature local oscillator (See, e.g., Murali [0029] and [0073]).

Regarding claims 4 and 19: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the AP CFO value is computed from a previous CFO measurement plus an offset based on a CFO drift value per unit time multiplied by a time interval from the previous CFO measurement (See, e.g., Doan [0016], [0052]-[0053], [0071], and/or [0089]-[0090]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the receiver of claim 4 is applicable to the estimator of claim 19.

Regarding claim 7: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where an AGC process is performed before or during a CFO estimate duration (See, e.g., Murali [0030], [0053], and/or [0067]. See also Mudulodu [0065]; and Silverman [0103]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the receiver is operative to receive WLAN packet which include a WLAN packet with at least one of DSSS modulation or OFDM modulation (See, e.g., Murali [0051]; and/or Silverman [0023], Doan [0034]). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Regarding claims 10 and 20: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the CFO table includes at least one of an AP CFO and a peer CFO accompanied by a timestamp (See, e.g., Murali [0064]; Mudulodu [0071]; and/or Silverman [0104]). The motivation for modification set forth above regarding claim 1 is applicable to claim 10.
The rationale set forth above regarding the receiver of claim 10 is applicable to the estimator of claim 20.

Regarding claim 13: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the CFO table contains at least two previous CFO measurements and a time duration between CFO measurements (See, e.g., Silverman [0038]-[0040], [0058], [0104]; note also Murali [0088] and/or Mudulodu [0071]-[0073]). The motivation for modification set forth above regarding claim 11 is applicable to claim 13.

Regarding claim 15: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the CFO estimate is determined in less than 10 segments of a preamble (See, e.g., the explanation set forth above regarding claim 11).

Regarding claims 16 and 21: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the received packet is at least one of the protocols: 802.11a, 802.11b, 802.11g, 802.11n, 802.11ac, 802.11af, 802.11ah, 802.11ax and 802.11ba (See, e.g., Murali [0058]).
The rationale set forth above regarding the process of claim 16 is applicable to the estimator of claim 21.

Regarding claim 17: Murali modified by Mudulodu, Silverman, and alternatively Doan, teaches the CFO estimator of claim 17 (See, e.g., the explanations set forth above regarding claims 1, 2, 4, and 10). 

Regarding claim 18: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the preamble is determined to be from the particular AP when a subsequent source address matches an address of the particular access point (See, e.g., Mudulodu [0071] and [0078]l note also Murali [0059] and Silverman [0077]). The motivation for modification set forth above regarding claim 17 is applicable to claim 18.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murali, in view of Mudulodu, in further view of Silverman, alternatively in further view of Doan, and in further view of U.S. Publication No. 2019/0394730 (hereinafter “Vijayan”).

Regarding claim 3: Murali modified by Mudulodu, Silverman, and alternatively Doan do not explicitly state where the local oscillator has a frequency of approximately 2.4Ghz. However, Vijayan teaches this feature (See, e.g., [0002] and/or [0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Vijayan, such as the channel functionality, within the system of Murali modified by Mudulodu and Silverman, and alternatively Doan, in order to confirm to IEEE 802.11b (note Murali [0058]).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murali, in view of Mudulodu, in further view of Silverman, alternatively in further view of Doan, and in further view of U.S. Publication No. 2022/0239532 (hereinafter “Niewczas”).

Regarding claim 5: Murali modified by Mudulodu, Silverman, and alternatively Doan, substantially teaches the receiver as set forth above regarding claim 1, but does not explicitly state where the threshold is 2ppm. However, this feature is taught by Niewczas (See, e.g. [0095] and/or [0231]-[0235]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Niewczas, such as the frequency analysis functionality, within the system of  Murali modified by Mudulodu, Silverman, and alternatively Doan, in order to ensure and/or improve disparity recognition.

10.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murali, in view of Mudulodu, in further view of Silverman, alternatively in further view of Doan, and in further view of U.S. Publication No. 2010/0118990 (hereinafter “Lee”).

Regarding claims 6 and 12: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the mixer is a quadrature mixer and the CFO table contains a history of CFO measurements (See, e.g., the explanations set forth above regarding claims 1, 2, and 4), but does not explicitly state wherein the measurements provide a positive or negative drift per unit time, the positive or negative drift per unit time used to determine the AP CFO value. However, this feature is taught by Lee (See, e.g., [0070]-[0072]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as the drift attribute and/or analysis functionality, within the system of  Murali modified by Mudulodu, Silverman, and alternatively Doan, in order to improve recognition.
The rationale set forth above regarding the receiver of claim 6 is applicable to the process of claim 12.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murali, in view of Mudulodu, in further view of Silverman, alternatively in further view of Doan, and in further view of U.S. Publication No. 2010/0061402 (hereinafter “van Zelst”).

Regarding claim 9: Murali modified by Mudulodu, Silverman, and alternatively Doan, further teaches where the receiver is operative to receive an OFDM modulated packet, and the CFO estimate is computed over 3 or more segments; and may teach or imply wherein the segments are approximately 0.8 us intervals of the preamble (See, e.g., Murali [0076] and/or [0088]). This latter feature is not explicitly stated. However, this feature is taught by van Zelst (See, e.g., figures 1, 8; [0006], and/or [0086]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of van Zelst, such as the preamble functionality, within the system of  Murali modified by Mudulodu, Silverman, and alternatively Doan, in order to confirm to IEEE standards.

Allowable Subject Matter
12.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476